Citation Nr: 0306136	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
emotional instability reaction. 

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 28, 
1953, to July 29, 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied the veteran's 
application to reopen his claim of entitlement to service for 
emotional instability reaction and for hypertension because 
new and material evidence had not been submitted.  

In August 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  In a January 1989 rating action, the RO denied the 
veteran's application to reopen his claims of entitlement to 
service connection for a nervous condition and hypertension.  
The veteran was notified of that determination in January 
1989.  

2.  The veteran did not disagree with the January 1989 rating 
action.  

3.  The evidence submitted since the January 1989 rating 
decision includes evidence which does not bear directly and 
substantially upon the specific matter of whether the 
veteran's psychiatric disorder was incurred in or aggravated 
by service, which under consideration, was cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The evidence submitted since the January 1989 rating 
decision includes new evidence and evidence which bears 
directly and substantially upon the specific matter of 
whether the veteran's hypertension was incurred in service, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.    

5.  Hypertension is not related to service and did not 
develop within one year after the veteran separated from 
service.  


CONCLUSIONS OF LAW

1.  The November 1989 rating decision on the claims to reopen 
the claim of entitlement to service connection for emotional 
instability reaction and hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 3.160(d), 20.200, 
20.302 (2002).  

2.  New and material evidence has not been received since the 
November 1989 rating action, and the claim of entitlement to 
service connection for emotional instability reaction is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

3.  New and material evidence has been received since the 
November 1989 rating action, and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

4.  Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West  2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West  2002); 38 C.F.R. 
§ 3.150(a) (2002).  In September 1998, a statement in support 
of claim was received from the veteran that was accepted as 
the veteran's application to reopen claims for service 
connection for a nervous condition and hypertension.  Thus, 
there is no issue in this case as to provision of a form to 
apply for the benefits sought.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a letter dated in December 1998, VA 
informed the veteran that in accordance with VA's policy to 
assist claimants in gathering evidence to support their 
claims efforts were being made to obtain medical evidence 
from a Dr. Pilkton (sic), the veteran's private physician; 
however, the veteran was told that ultimately it was his 
responsibility to submit such evidence.  In March and June 
1999, VA informed the veteran that evidence had not been 
received from Dr. Pilkton.  The veteran was told in June 1999 
that he had until September 1999 to provide the evidence. 

In the Board's August 2001 remand, it informed the veteran of 
the evidence the RO would attempt to obtain.  In a letter 
dated in August 2001 and a supplemental statement of the case 
dated in November 2002, VA informed the veteran of the claims 
process and of its and the veteran's duty and 
responsibilities in the development of his claims in 
accordance with the VCAA.  VA indicated that it would obtain 
medical records, employment records, or records from other 
Federal agencies, and that it would provide a medical 
examination or obtain a medical opinion, if necessary, and 
advise the veteran of what information or evidence he needed 
to submit.  VA also informed the veteran that if its efforts 
to obtain evidence proved unsuccessful for any reason, it 
would notify the veteran of such and that it would be the 
veteran's responsibility to furnish the evidence.  As to the 
veteran's responsibilities, he was instructed to provide the 
name, address, and approximate time of treatment of the 
person, agency, or company who had relevant records 
pertaining to his claims.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim, and of the respective 
responsibilities of the parties with respect to obtaining or 
presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Service department medical records, 
VA medical records, private medical records, and Social 
Security Administration (SSA) disability benefits records 
pertinent to the veteran's claims that were obtainable are of 
record.  VA has discharged its duty to obtain evidence on the 
veteran's behalf.

A person attempting to reopen a previously finally denied 
claim is a claimant for VCAA purposes.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has notified the 
veteran of what information it is responsible for obtaining, 
and what is necessary to reopen a previously final claim.  
However, for claims to reopen filed before August 29, 2001, 
the new regulatory definition of new and material evidence is 
inapplicable in this matter.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the veteran of the provisions of 
the law.  

II.  New and Material Evidence

This matter involves an attempt to reopen previously denied 
claims; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2002).  

In October 1982, the RO denied the veteran's claims of 
entitlement to service connection for a nervous disorder and 
hypertension.  The veteran was informed of that determination 
in November 1982.  The veteran did not file a notice of 
disagreement with the RO's determination.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c).  

In November 1988, the veteran filed an application to reopen 
his claims for service connection for a nervous disorder and 
hypertension.  In January 1989, the RO denied the veteran's 
application to the reopen claims for service connection for a 
nervous disorder and hypertension, and notified the veteran 
of its determination that same month.  The veteran did not 
file a notice of disagreement with the January 1989 
determination.  Therefore, that decision became final.  See 
38 U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for a nervous disorder and 
hypertension in September 1998.  Therefore, the claim is 
governed by the previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Psychiatric Disorder

At the time of the January 1989 rating action, the evidence 
consisted of the veteran's service medical records.  The 
report of a January 1953 entrance examination is negative for 
complaints, findings, or a diagnosis of a psychological 
disorder.  The veteran was hospitalized in May 1953 for 
persistent headaches.  The veteran reported a history of 
headaches for the past 13 months.  A complete physical workup 
did not demonstrate any organic pathology to account for his 
symptoms.  It was noted that the veteran appeared immature 
and poorly motivated for service.  The diagnoses included 
anxiety reaction with cerebrovascular reaction.  A clinical 
notation dated May 8, 1953, reflects a diagnosis of diagnosis 
undetermined (conversion reaction).  It was noted that the 
disorder did not exist prior to service.  A hospitalization 
entry dated May 8, 1953, reflects that the veteran reported 
having experienced headaches as a result of a boxing bout in 
January 1952.  The examiner noted that anxiety was not 
obvious.  An entry dated on May 23, 1953 reflects that the 
veteran's headaches were believed to be psychogenic in nature 
and a manifestation of his acute lack of motivation and 
emotional instability.  The examiner noted that he doubted if 
the veteran would be useful for service.  The diagnosis was 
changed to emotional instability reaction.  The examiner 
noted that the disorder existed prior to service.  On May 28, 
1953, the veteran was seen for an episode of syncope and was 
diagnosed as having anxiety reaction, and it was felt that 
the disorder did not exist prior to service.  In June 1953 a 
Medical Board changed the veteran's diagnosis from anxiety 
reaction to emotional instability reaction by reason of error 
and determined that the disorder existed prior to service.  
The veteran's discharge from service was recommended in July 
1953 based on the diagnosis of emotional instability 
reaction.  It was determined that the disorder existed prior 
to service and was not aggravated by service.  The veteran 
was eventually discharged from service because of the 
disorder.  

The RO denied the veteran's claim for a nervous condition in 
October 1982 on the basis that the record did not establish 
that the disorder was aggravated by service.   
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2002).   

In a statement dated in September 1982, the veteran indicated 
that had been treated by L.B. Snapp, M.D. from 1954 to 1975 
for a nervous condition, among other things.  Attempts were 
made by the RO to obtain Dr. Snapp's medical records.  
However, the veteran indicated in a subsequent correspondence 
that the doctor was deceased and his medical records were not 
available.  

In November 1988, the veteran submitted an application to 
reopen his claim for service connection for a nervous 
disorder.  In the January 1989, the RO denied the veteran's 
application to reopen his claims because new and material 
evidence had not been submitted.  The veteran was notified by 
letter dated February 1, 1989.  He did not appeal.

The evidence submitted subsequent to the January 1989 rating 
action consists of a copy of the veteran's Certificate of 
Acceptance dated in January 1953, photographs including an 
image of the veteran, private medical records dated from 1988 
to 1998, VA medical records dated from 1998 to 2000, and a 
SSA disability award dated in 1989 and supporting medical 
evidence.  

The Certificate of Acceptance reflects that the veteran 
passed the mental, moral, and physical examinations for 
acceptance into the service.  

As to the photographs, the veteran indicated that he 
submitted this document to show that he was healthy at the 
time he entered service.  

The private medical records do not reflect any references to 
or treatment for a psychiatric disorder.  

The VA medical records reflect that the veteran was seen and 
treated for psychological problems.  The diagnoses included 
adjustment disorder with anxious mood, anxiety, and 
depression.  Entries dated in March 1999 show that the 
veteran developed depression and anxiety secondary to his 
divorce.  

The SSA documents reflect that the veteran alleged disability 
due to a number of disorders including "nerves." A 
psychiatric evaluation shows that the veteran was diagnosed 
as having an anxiety disorder.  

The evidence submitted since the January 1989 rating action 
is not new and material.  As to the Certificate of 
Acceptance, this evidence is cumulative of the evidence 
previously considered.  The veteran's service entrance 
examination dated in January 1953 shows that a psychiatric 
clinical evaluation was normal.  The Board also points out 
that the photographic image, of itself, has no probative 
value.  It can neither establish nor disprove the state of 
the veteran's mental health on entry into service.

The Board finds that the private medical records, the VA 
medical records, and the SSA documents are new in that they 
were not previously of record.  However, they are not 
material.  They merely reflect that the veteran has a current 
psychiatric disorder with diagnoses including adjustment 
disorder, anxious mood, anxiety and depression.  However, the 
evidence does not address the issue of whether a psychiatric 
disorder was incurred in or aggravated by service.  In fact, 
a VA examination in March 1999 indicated that the veteran's 
depression and anxiety were secondary to marital problems.  
No evidence links any current psychiatric disorder with the 
veteran's active service or with the emotional instability 
reaction exhibited then.  Thus, the Board finds that nothing 
in the new evidence submitted tends to show that the veteran 
has a psychiatric disability that was incurred in or 
aggravated by service.  
 
Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such evidence, the claim must be denied.  


Hypertension

The evidence that RO considered at the time of the January 
1989 rating action consisted of the veteran's service medical 
records which were negative for complaints, findings, or a 
diagnosis of elevated blood pressure readings or of 
hypertension.  

The RO denied the veteran's claim for hypertension in October 
1982 on the basis that the disorder was not shown by the 
evidence of record.  

In a statement dated in September 1982, the veteran indicated 
that he had been treated by L.B. Snapp, M.D. from 1954 to 
1975 for hypertension, among other things.  Attempts were 
made by the RO to obtain Dr. Snapp's medical records.  
However, the veteran indicated in subsequent correspondence 
that the doctor was deceased and his medical records were not 
available.  

In November 1988, the veteran submitted an application to 
reopen his claim for service connection for hypertension.  In 
the January 1989, the RO denied the veteran's application to 
reopen his claim because new and material evidence had not 
been submitted.  The veteran was notified in February 1989, 
and he did not appeal.

The evidence received subsequent to the January 1989 rating 
action includes private medical records dated from 1988 and 
1989 and VA outpatient treatment records dated from 1998 to 
2000 that reflect a diagnosis of hypertension.  This evidence 
is new in that was not considered by the RO at the time of 
the prior final rating action.  In that the veteran's claim 
was previously denied based on the fact that there was no 
evidence of hypertension, this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  The aforemented evidence constitutes 
new and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim.   


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he is entitled to service connection 
for hypertension.  However, the evidence does not support his 
claim.  

As noted the veteran's service medical records show no 
evidence of complaints or symptoms, or diagnoses associated 
with hypertension.  

Post service medical records reflect a history of 
hypertension.   Private medical records dated from 1988 to 
1998 reflect that the veteran was seen for hypertension.  In 
a statement dated in September 1988, Thomas F.Kelly, M.D., 
indicated that the veteran had a long history of 
hypertension, and studies dated in September 1988 reflect 
marked hypertensive blood pressure response.  VA medical 
records dated from October 1998 to January 2000 reflect that 
the veteran was seen and treated for hypertension.  

The record shows that the veteran was awarded SSA disability 
benefits in 1989 for hypertension as the primary diagnosis.  
The medical documents upon which the SSA relied includes an 
evaluation dated in January 1989 of Robert Pilkington, M.D., 
wherein the doctor indicated that the veteran had been his 
patient since 1977 when the veteran was hospitalized for a 
peptic ulcer disease.  The doctor noted that the veteran had 
a long history of hypertension.  

While the evidence establishes that the veteran has 
hypertension, there is no competent medical evidence linking 
the disorder to service.  The veteran's statements are the 
only evidence associating the disorder to service.  
Generally, a layperson is capable of opining only with 
respect to his or her symptoms; a layperson may not opine on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), see also 38 C.F.R. § 3.159(a)(2) (2002) (competent 
lay evidence is that which does not require specialized 
education, training, or experience, provided by a person who 
has knowledge of facts or circumstances and conveying matters 
that can be observed and described by a lay person); 38 
C.F.R. § 3.159(a)(1)) (competent medical evidence is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  There is no evidence in this matter that the 
veteran is medically trained.  Thus, the preponderance of the 
evidence is against service connection on a direct basis.  

The veteran is not entitled to service connection for 
hypertension on a one-year presumptive basis.  Although the 
evidence shows that the veteran has a history of 
hypertension, the first reference by a medical expert was in 
1977 and the first diagnosis confirmed by studies was in 
1988- approximately 30 years after he separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for emotional instability 
reaction, and the appeal as to that issue is denied.  

To the extent that the claim of entitlement to service 
connection for hypertension is reopened, the appeal is 
granted.  Service connection for hypertension is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

